Case 8:20-cv-02029-PX Document1 Filed 07/13/20 Page 1of11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

ee

TIBEBE F. SAMUEL yr 13
6832 New Hampshire Avenue x once court
Takoma Park, MD 20912 oFeiee fer

Plaintiff

V. Civil Action No.
Oromia Media Network (OMN) i} Xx é 0 CY 2 0
1144 Larpenteur Avenue West C ?
St. Paul, MN 55113
And

Principal Officer: Taddele M. Kitaba (In His OMN Official capacity)
6900 Winnetka Circle #B
Brooklyn Park, MN 55428

And

Ayantu Bekecho, in her personal capacity
2480 Highway 100 S. #201
Minneapolis, MN 55416

Defendants

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint:
A. The Plaintiff
Case 8:20-cv-02029-PX Document 1 Filed 07/13/20 Page 2 of 11

TIBEBE F. SAMUEL

6832 New Hampshire Avenue
Takoma Park, MD 20912

Tel. 240-425-2145

Email: tibebefsamuel(@gmail.com

 

B. The Defendant(s)

Defendant No. 1
Oromia Media Network (OMN)
1144 Larpenteur Avenue West
St. Paul, MN 55113

Defendant No. 2
Principal Officer: Taddele M. Kitaba
6900 Winnetka Circle #B
Brooklyn Park, MN 55428

Defendant No.3
Ayantu Bekecho, in her personal capacity
2480 Highway 100S. #201
Minneapolis, MN 55416

II. Basis for Jurisdiction

1. This Honorable court has jurisdiction in this matter pursuant to 28 U.S.C. § 1331 and
28 U.S.C. § 1332. This case involves a violation of the United States Statues, IRS’
regulation, and also involves citizens of different states that involve damages for more than
$75,000. The defendants in this case have violated 18 U.S. Code § 956, 18 U.S.
Code § 878, and 26 USC Code § 501 (c). The actions of the defendants have caused the
Case 8:20-cv-02029-PX Document 1 Filed 07/13/20 Page 3 of 11

plaintiff financial loss and enormous mental pain and anguish, and they have continue to

damage the plaintiff.

A. The basis for Jurisdiction Is a Federal Question
i. The defendants used an organization that is established pursuant to I.R.C
501(c) and used it for their own malicious political propaganda that caused the
death of hundreds of ethnic minority in Oromia region Ethiopia, the destruction
of business and individuals that are worth in millions, and the burning of
multiple Orthodox Christian Church’s. Moreover, in violation of 18 U.S.
Code § 878, they have engaged and encouraged, solicited, and incited threats
and extortion against foreign officials, official guests, or internationally
protected persons; they have facilitated the advocacy of the assassination of a
foreign leader, the genocide of non-Oromo ethnic groups living in the Oromia
region in Ethiopia causing the death of more than 200 people in June 2020 alone
(the counting of the dead has still continued and it is feared it is more), the injury
of thousands innocent citizens of Ethiopia and the destruction of property that
is worse millions of dollars. The defendants are using their media platform and
various social media outlets to recruit extremist Oromos in Ethiopia and
encourage destruction to destabilize the country. As a result, the Ethiopian
government has closed the internet to prevent the defendants from

disseminating their hateful propaganda.

Plaintiff in this case, owns and operates an import business in Ethiopia and his business
is damaged as a result of the defendants’ direct action. Moreover the plaintiff is unable
to learn the fate of his brothers, nieces, and relatives who live in Addis Ababa, Ethiopia,
one of his brother is a permanent resident of the United States, because the government
has shut down the internet and other communication outlets to prevent the defendants
from disseminating their dangerous message that calls for genocide in the Oromia
region. The defendants’ use of the media they own and the social media to encourage

extremist Oromos mob to take brutal action against innocent civilians.
Case 8:20-cv-02029-PX Document 1 Filed 07/13/20 Page 4 of 11

ii. The defendants have violated 18 U.S. Code § 956.Conspiracy to kill, kidnap,
maim, or injure persons or damage property in a foreign country. The
defendants, who are based in the United States, are using an organization that
is supposed to be educational and a non-partisan organized pursuant to the
ILR.C. § 501(c) to call for genocide, to maim kill, kidnap and injure persons and
damage property in Ethiopia. The defendants’ anti-ethnic-Amharas propaganda
has caused the death of more than 86 innocent citizens in Ethiopia in October
2019, and so far, more than 200 innocent individuals since June 30, 2020. The
number of deaths is expected to climb. As a result of the transmission of the
hateful program by the defendants, properties worth in millions is destroyed.
Ninety percent of the town called Shahmene is completely destroyed. Heads are
severed, homes are burned, individuals are hanged from the tree, women, men,
elderly, and children are killed. What is urgent and dangerous is, the defendants
have raised more than $200,000.00 in Gofundme and other outlets to instigate
“revolution” in Ethiopia. Their revolution is calling for purification of the area

that they call Oromia.

ili. Violation of I.R.C. 501(c), the defendants established the OMN, with false
pretenses. Although the organizers filed their paperwork with the IRS claiming
that the OMN would be a non-partisan educational broadcasting organization
that provides citizen-based journalism, its true purpose is to incite violence in
Ethiopia and promote the interest of extremist Oromos. The former OMN
executive director, Jawar Mohamed told the media in 2013, “We have now
liberated the airwaves of Oromia. We will liberate the land [in] the coming
years”. The defendant the intention has been all along to commit genocide
against the Amharas in the guise of “liberating Oromia” and they are using
America’s taxpayers’ money to incite violence in Ethiopia which caused this

plaintiff financial loss and enormous emotional pain.

B. The basis for Jurisdiction Is Diversity of Citizenship
Case 8:20-cv-02029-PX Document1 Filed 07/13/20 Page 5of11

1. Plaintiff Tibebe Samuel is a citizen of the State of Maryland and a national of

Ethiopia;
2. The Defendants:

a. Defendant Oromia Media Network is a nonprofit organization, incorporated

in the State of Minnesota and has its principal office in the state of Minnesota.

b. Defendant Taddele M. Kitaba is the head of the OMN, he is a citizen of the

State of Minnesota.

c. Defendant Ayantu Bekecho, a member of OMN, and a citizen of Minnesota.

3. The Amount in Controversy— the amount the plaintiff claims the amount at
stake—is more than $75,000, not counting interest and costs of court, because (a)
the defendants in their irresponsible and reckless actions have caused the plaintiff's
business in Ethiopia to suffer. The closure of the plaintiff business is a direct result
of the defendants’ encouragement of violence in Ethiopia. Business were shut down
in Addis Ababa where plaintiff's import-export business is located. Moreover,
the plaintiff is subjected to enormous mental anguish and distress fearing for the
safety of his family members and other citizens in Ethiopia. Plaintiff has been a
human rights advocate since he was 13 years old and has been living in exile in the

United States since August 1982 and remains a citizen of Ethiopia.

(b) Plaintiff is ethnic Oromo on his father side, the defendants are using the Oromo
people to promote the defendants’ extremist agenda; as a result of the defendants’
encouragement of inhuman and brutal act, the Oromos are considered brutal by
many Ethiopians and friends of Ethiopia. The defendants operate under the color
of nonprofit and nonpartisan organization in the name of the Oromo people, but

they are advocating violence and inciting genocide to destabilize Ethiopia. As a
Case 8:20-cv-02029-PX Document 1 Filed 07/13/20 Page 6 of 11

result, the plaintiff has spent many sleepless nights, he is subjected to enormous

mental anguish and pain.

Ill. Statement of Claim

1. The defendants are based in Minnesota; they function as a non-profit
broadcasting the organization supported by the US taxpayers. According to their
article of organization, they are supposed to be “‘an independent and nonpartisan
news enterprise whose mission is to produce original and citizen-driven reporting

on Oromia.”

2. The defendants have been disseminating one-sided political indoctrination and
hateful messages against the ethnic minority who live in the Oromia region, in
Ethiopia. As a result of the defendants “fake news” and dangerous hateful
programs, in addition, usage of their social media platform, to disseminate hateful
and dangerous messages, they have caused the death of women, men, children and

the elderly, the destruction of many properties, and the burning of churches.

3. In October 2019, the defendants’ former leader named Mr. Jawar Mohammed,
who is in Addis Ababa, Ethiopia, who is also a naturalized US citizen, falsely
claimed that he was surrounded by the Ethiopian police. At that time, the Ethiopian
government itself was providing protection to Mr. Mohamed. The defendants used
the OMN to falsely claim that there was an assassination attempt against Mr.
Mohammed and called upon their supporters to defend Mr. Mohammed. As a result
of the dangerous, hateful, and false information, more than 86 innocent Ethiopian
lost their lives, properties worth in millions was damaged, multiple churches were
burned, and many people were injured. The Ethiopian government was held hostage
because it feared the incitement of more violence and destruction by the defendants
if it took any action against Mr. Mohamed for falsely causing deaths and destruction

of properties.
Case 8:20-cv-02029-PX Document1 Filed 07/13/20 Page 7 of 11

4. Asaresult of the incitement of violence, the government shut down the internet,
and many businesses, including plaintiff's business, shut down for days, which
resulted in the loss of revenue to the plaintiff. Moreover, the brutality and
the recklessness of the defendants and their supporters’ action caused the plaintiff

enormous mental anguish and pain.

5. The defendants, since April 2020, have been agitating their supporters for
disorderly conduct as a result of the extension of the Ethiopian election because of
COVID19. Although most of the defendant one board members are US citizens,
they used their platform to interfere in the Ethiopian election hoping that Mr. Jawar
Mohammed will take power in Ethiopia using his violent supporters. Although Mr.
Jawar is a US citizen, and he is not eligible to run for office in Ethiopia, the
defendants used OMN to raise funds under the guise of “Jawar 2020).
Unfortunately, the fund is used to support the luxurious life of Mr. Mohammed and
to corrupt some officials in Ethiopia. Since May 2020, the defendants have been
telling the military and the law enforcement apparatus in Ethiopia not to accept any
order from the Ethiopian government after October 10, 2020. Their intention was

to bring the extremist Oromos to power using violence.

6. In or about the beginning of June 2020, the defendants conducted an interview
with a well-known singer named Huchallu Hundessa; Huchallu is a well-known
supporter of the reform-minded Prime Minister of Ethiopia who won the Nobel
Peace Prize in 2019. The defendants asked Mr. Hundessa provocative and hate
provoking questions and his answer became very controversial. Mr. Hundessa, was
well respected and loved by many Ethiopians. After realizing the danger that his
interview my cause in the country, pleaded with the defendants not to broadcast the
interview, knowing the controversy, and the possibility of incitement of violence

because of the interview, the defendants broadcasted the interview.

7. As it is feared, the reaction created ethnic conflict; a few weeks later, Mr.

Hundessa was gun down in the middle of Addis Ababa. Related to the assassination
Case 8:20-cv-02029-PX Document 1 Filed 07/13/20 Page 8 of 11

of Mr. Hundessa and following the attempt by the defendants and Mr. Mohammed
to use the funeral for their malicious political purpose, and the hateful and violence-
inciting broadcast by the defendants, the Ethiopian government arrested OMN’s
journalists in Addis Ababa. In addition, Mr. Jawar Mohammed and some of his
followers were arrested because their reckless actions caused the destruction of
property, false imprisonment of officials, and death of a police officer when they
prevented the body of Mr. Hundessa traveling to his birthplace and returned it by
force to Addis Ababa. The OMN false coverage of the incident with the intention

of inciting violence.

8. Since the assassination of Mr. Hundessa on or about June 29, 2020, these
defendants broadcasted hateful messages against ethnic Amharas knowing the
reaction of their supporters in the Oromia region would be brutal violence. The
massacre of Amharas and other ethnic groups began in the Oromia region because
the defendants accused the Amharas of killing Huchallu Hundessa whom they call
Neftengas, a derogatory term for ethnic Amhars. Many people were killed brutally
with machetes, bodies of innocent citizens were dragged on the streets; the death
toll is yet to be known, so far more than 200 people are counted. The property
destruction and the injury caused by the action of these defendants is yet to be

realized.

9. Since the death of Huchallu Hundessa, as a result of the defendants' false
assertion many extremist ethnic Oromos who live in Minnesota, other US cities,
Canada, and Europe held protests accusing the Amharas and the government whom
they claim is conspiring with the Amharas against ethnic Oromos. They falsely
accused the government of assassinating Huchallu when in fact that they are aware
Huchallu supported the current government and opposed Mr. Jawar Mohammed’s
destructive politics. It is worth noting that the Ethiopian government is currently
controlled and led by Oromos. The Prime Minister, Defense Minister, the Attorney

General and most of the cabinet members are Oromos.
Case 8:20-cv-02029-PX Document1 Filed 07/13/20 Page 9 of 11

10. Since the assassination of Huchallu, the defendants are calling for more blood
shade in Ethiopia. They are using various social media platforms and broadcasting
statements that call for the assassination of Ethiopia’s Prime Minister, and high
profile personalities in Ethiopia. The attached exhibits show that the defendants are
broadcasting statements that call for burning of houses of ethnic Amharas, and also,

it shows the fundraising effort to destabilize Ethiopia by inciting “revolution”.

11. As a result of such brutal actions, the government has shut down the internet to
prevent the defendants’ message from coming through to Ethiopia. As a result
Plaintiffs business in Ethiopia is disrupted, he leaves in fear and enormous anxiety
because he does not know the fate of his family members who are in Ethiopia and
he is living under enormous mental anguish and pain because of the brutal killing
of innocent people and knowing the death and destruction is caused in the name of

the Oromo people.

12. The action of the defendants has caused the plaintiff enormous pain; he feels
great shame as an Oromo; he is extremely worried about the future of his country;
he could not eat, sleep, and conduct his daily life because of the mental anguish he
suffering caused by the defendants conduct. As a US taxpayer, the plaintiff feels
that he is contributing to the mayhem caused in Ethiopia by these defendants. He

has also suffered financial loss because of the defendants’ direct action.

- IV. Irreparable Injury

A. The defendants have caused irreparable injury to the plaintiff and they are preparing to
cause more harm unless they are stopped. This is a Rwandan type of genocide waiting to
happen. The injury caused by the defendants supported by the US taxpayers is enormous.
Unless they are stopped, the massacre will continue because they are calling for genocide.
No amount of money can compensate the plaintiff. The enormous damage caused by the
defendants cannot be quantified. How one can sleep knowing that 81-year-old man was

beaten to death in his own home, knowing women and children were killed because of their
Case 8:20-cv-02029-PX Document1 Filed 07/13/20 Page 10 of 11

ethnicity. The extremists who are incited by the defendants’ hateful propaganda severed
innocent individuals heads and hanged the hade on a tree; these extremists dragged their
victims’ bodies on the street. These images are hunting the plaintiff; such brutal act was
done in the name of the Oromos, the ethnic group that the defendant is part of. What

monetary reward could remedy such brutality?

V. Relief

1. Plaintiff respectfully ask the court to award him monetary damage for the loss of his
business and the mental anguish he suffered and will continue to suffer in the amount of

$350,000.00.

2. Plaintiff request this Honorable court to cease the asset of the defendants, including the
money raised through Gofundme and other media outlets, and put it in escrow account,
assign a trusty, and compensate some of the victims who are injured as a result of the

actions of the defendants.

3. That the Honorable Court order the IRS to do a proper audit of OMN and revoke the

tax-exempt status of defendant one.

4. That the Honorable Court order The state of Minnesota revoke defendant one’s article

of incorporation/organization.

5. If possible, that the court direct the US Attorney General Office in Minnesota to look

into the allegations made by the plaintiff and take appropriate action.

6. And for all other remedies and relief that this court may believe just and proper.

VI. Certification and Closing

10
Case 8:20-cv-02029-PX Document 1 Filed 07/13/20 Page 11 of 11

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a non-frivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the complaint

otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk’s Office

may result in the dismissal of my case.

Respectfully Submitted,
Tibebe Samuel, Plaintiff: C LA (GY - C Lisuiffac of signing: é o 2 /, Ze Le
6832 New Hampshire Avenue
Takoma Park, MD 20912
240-425-2145

 

11
